Affirmed and Memorandum Opinion filed August 6, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00047-CR
                             NO. 14-15-00048-CR

             MARQUISE LAWRENCE ROBINSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 228th District Court
                            Harris County, Texas
                   Trial Court Cause Nos. 1331214, 1376285

                MEMORANDUM                     OPINION


      Appellant appeals two convictions for aggravated robbery with a deadly
weapon. Appellant’s appointed counsel filed a brief in each appeal which she
concludes the appeal is wholly frivolous and without merit. Each brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      Copies of counsel’s briefs were delivered to appellant. Appellant was
advised of the right to examine the appellate records and file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date,
more than 60 days have passed and no pro se response has been filed.

      We have reviewed the records and counsel’s briefs carefully and agree each
appeals is wholly frivolous and without merit. Further, we find no reversible error
in either record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2